Name: Commission Regulation (EC) No 420/2002 of 6 March 2002 providing for a further allocation of import rights under Regulation (EC) No 1095/2001 for young male bovine animals for fattening
 Type: Regulation
 Subject Matter: tariff policy;  trade;  agricultural activity;  EU finance;  means of agricultural production
 Date Published: nan

 Avis juridique important|32002R0420Commission Regulation (EC) No 420/2002 of 6 March 2002 providing for a further allocation of import rights under Regulation (EC) No 1095/2001 for young male bovine animals for fattening Official Journal L 064 , 07/03/2002 P. 0010 - 0010Commission Regulation (EC) No 420/2002of 6 March 2002providing for a further allocation of import rights under Regulation (EC) No 1095/2001 for young male bovine animals for fatteningTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1095/2001 of 5 June 2001 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2001 to 30 June 2002)(1), and in particular Article 9(3) thereof,Whereas:Article 1 of Regulation (EC) No 1095/2001 provides for the opening for the period 1 July 2001 to 30 June 2002 of a tariff quota of 169000 young male bovine animals of a weight not exceeding 300 kilograms and intended for fattening. Article 9 of that Regulation provides for a further allocation of quantities not covered by import licence applications by 22 February 2002,HAS ADOPTED THIS REGULATION:Article 1The quantities referred to in Article 9(1) of Regulation (EC) No 1095/2001 shall be 17223 head.Article 2This Regulation shall enter into force on 7 March 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 150, 6.6.2001, p. 25.